DETAILED ACTION
This action is responsive to the application filed 2/1/22.
Claims 1-23 are allowed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Johnson on 2/1/22.
Claims 1 and 20 are amended as follows:

1 (Currently Amended). A portable, battery-powered recovery system for a user comprising:
a flexible wrap sized and configured to surround at least a portion of the user’s body to which a heating application is desired, the flexible wrap having a first side and a second side, wherein at least a portion of the first side is outward facing when in an applied position and at least a portion of the second side is inward facing when in the applied position;
at least one heating element coupled to the flexible wrap;
a control unit coupled to the flexible wrap and communicatively coupled to the at least one heating element for controlling the application of heat by the at least one heating element;
a battery coupled to the flexible wrap and electrically coupled to the at least one heating element;
wherein the control unit comprises at least one processor and at least one non-transitory memory; and
wherein the at least one non-transitory memory comprises stored instructions, which when executed by the one or more processors, causes the controller to:
to activate the at least one heating element to provide both conductive heating and radiation heat,
 and to provide an initial ramping segment in which a temperature increase caused by the at least one heating element is in a range of 0.75 to 2.5 Fahrenheit/Second until a desired treatment temperature is reached;
and wherein the control unit is configured to vary the relative levels of conductive heat and radiant heat supplied to the user such that in a first mode of operation the at least one heater is configured to primarily provide conductive heat to the user and in a second mode operation the at least one heater is configured to primarily provide radiant heat to the user.

20 (Currently Amended). A portable recovery system for a user comprising:
a flexible wrap sized and configured to surround at least a portion of the user’s body, the flexible wrap having a first side and a second side, wherein the first side is outward facing when in an applied position and the second side is inward facing when in the applied position;
a flexible-wrap fastener coupled to the flexible wrap for releaseably securing the flexible wrap around the portion of the user’s body;
at least one heating element coupled to the flexible wrap;
a control unit coupled to the flexible wrap and to the at least one heating element;
a power source coupled to the flexible wrap and electrically coupled to the at least one heating element and the control unit;
wherein the control unit controls the application of heat by the at least one heating element and wherein the control unit and at least one heating element are configured to apply at least two modes of heat: conductive heat and radiant heat and to vary power applied to the heating element to vary relative levels of conductive heat and radiant heat such that in a first mode of operation the at least one heater is configured to primarily provide conductive heat to the user and in a second mode operation the at least one heater is configured to primarily provide radiant heat to the user.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither singly nor in combination teaches the combined limitations of independent claims 1, 16 and 20.
The closest available prior art is Thomas et al. (US 20180193185, “Thomas”).
 Taking claim 1 as exemplary, Thoma teaches a flexible wrap sized and configured to surround at least a portion of the user’s body (Fig. 1c, heating pad 100-1; par. 44, ‘A substrate 200 may be flexible’) to which a heating application is desired (Abstract, ‘The heating unit is configured to deliver heat to a user's body.’), the flexible wrap having a first side and a second side, wherein at least a portion of the first side is outward facing when in an applied position and at least a portion of the second side is inward facing when in the applied position (Fig. 1c, the first side is the side facing away from the user and the second side is the side facing towards the user); at least one heating element coupled to the flexible wrap (Abstract, ‘The heating unit includes a substrate and a heating element supported by the substrate.’); a control unit coupled to the flexible wrap and communicatively coupled to the at least one heating element for controlling the application of heat by the at least one heating element (Fig. 4 and pars. 79-81; processing module 402 and heating control module 410); a battery coupled to the flexible wrap and electrically coupled to the at least one heating element (Fig. 3c, battery 302); wherein the control unit comprises at least one processor and at least one non-transitory memory (Fig. 4 and par. 71, ‘The processing module 402 may communicate with the memory 420.’); and wherein the at least one non-transitory memory comprises stored instructions, which when executed by the one or more processors, causes the controller to (Par. 71, ‘The memory 420 may include computer-readable instructions that, when executed by the processing module 402, cause the processing module 402 to perform the various functions attributed to the processing module 402 herein’): to activate the at least one heating element (Par. 79, ‘The processing module 402 along with the heating control module 410 can control the amount of heat generated by the heating elements 416.’) to provide both conductive heating (Par. 22, ‘The heating element 204 can generate heat that is applied to a user's body (e.g., via resistive heating)’) and radiation heat (The examiner maintains that all heating elements even those that primarily provide conductive heat at least radiate some heat in the form of infrared radiation; further applicant’s specification admits this fact in par. 77, ‘In should be appreciated that many, if not all, heating elements have both some degree of conductive and radiation heat transfer involved’), and to provide an initial ramping segment (Par. 103, ‘the heating device 100 may ramp the power delivery up to a threshold temperature (e.g., a user-specified maximum temperature) and then limit the power delivery such that the threshold temperature is not exceeded.’).
Thomas fails to teach that during the ramping phase that the  temperature increase caused by the at least one heating element is in a range of 0.75 to 2.5 Fahrenheit/Second until a desired treatment temperature is reached; or wherein the control unit is configured to vary the relative levels of conductive heat and radiant heat supplied to the user such that in a first mode of operation the at least one heater is configured to primarily provide conductive heat to the user and in a second mode operation the at least one heater is configured to primarily provide radiant heat to the user.
With respect to the temperature increase rate, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Thomas by optimizing the ramp rate to within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
However, Thomas, as modified, still fails to teach wherein the control unit is configured to vary the relative levels of conductive heat and radiant heat supplied to the user such that in a first mode of operation the at least one heater is configured to primarily provide conductive heat to the user and in a second mode operation the at least one heater is configured to primarily provide radiant heat to the user.
Further, the examiner could find neither reason nor motivation within the prior art of record that would have led one of ordinary skill in the art at the time that the invention was made to further modify Thomas, as modified, to arrive at the claimed invention. Therefore claim 1 is allowed. Further, claims 16 and 20 are allowable for substantially similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794